[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                                July 01, 2005
                              No. 04-15677
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                   D. C. Docket No. 02-03030-CV-JTC-1

LINDA V. HILL,

                                                            Plaintiff-Appellant,

                                   versus

NORFOLK SOUTHERN RAILWAY COMPANY,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (July 1, 2005)

Before BLACK, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Linda V. Hill appeals the district court’s grant of defendant Norfolk

Southern Railway Company’s (Norfolk’s) motion for summary judgment in her

action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.,

and 42 U.S.C. § 1981. Norfolk’s motion for summary judgment was unopposed

because the district court struck Hill’s belated response to the motion. Hill does

not appeal the striking of her response. As such, Hill has abandoned any argument

the district court should have accepted her late-filed response. See Allison v.

McGhan Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir. 1999) (holding “[i]ssues

that are not clearly outlined in an appellant’s initial brief are deemed abandoned”).

Because Norfolk presented evidence it was entitled to summary judgment in that it

had a legitimate non-discriminatory reason for its action, and Hill did not respond,

the district court did not err in granting summary judgment in Norfolk’s favor.

      AFFIRMED.




                                          2